Citation Nr: 1622345	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to July 2006

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2016, the Veteran testified via videoconference before the undersigned; a transcript of that hearing is of record.  The record was held open for 30 days following the hearing to allow the Veteran to submit additional evidence, which was received later that month.  Although the evidence was not accompanied by a waiver of RO review, as the claim for service connection for hepatitis C is being granted, there is no prejudice in the Board's review of the evidence in the first instance.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hepatitis C was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Procedural Duties

As service connection for hepatitis C has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to this claim is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.  Service Connection

The Veteran asserts that service connection is warranted for hepatitis C.  Specifically, he maintains that, due to his repeated exposure to hepatitis C risk factors during his 26 years of active service, and in light of the fact that he was diagnosed with hepatitis C diagnosis within 14 months of his discharge, he likely contracted hepatitis C during his active service.  And, based on a review of the evidence of record, the Board agrees.

In this regard, service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).


Here, the Veteran has submitted treatment records dated throughout the pendency of the appeal identifying a diagnosis of and treatment for hepatitis C, which was initially identified in 2007 based on the results of routine bloodwork in conjunction with his private medical treatment.  See, e.g., October 2007 Memorandum from Advance Digestive Medical Center (noting that "during the routine blood test, [the Veteran] was found to have an elevated liver function"); November 2007 Quest Diagnostics Reports (reflecting the results of the Veteran's hepatitis C laboratory testing); November 2007 Memorandum from Advance Digestive Medical Center (diagnosing chronic hepatitis C); October 2011 VA Hepatitis, Cirrhosis and other Liver Conditions Disability Benefits Questionnaire (DBQ) (reflecting that the Veteran was diagnosed with hepatitis C in 2007 and noting that he has undergone two successive periods of antiviral treatment); April 2016 Treatment Report from K.W.M., M.D. (stating that the Veteran has been "successfully treated for hepatitis C" and reporting that "in 2013 labs documented favorable response and successful treatment for hepatitis C").  See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, the Veteran has competently and credibly reported repeated exposure to blood and other bodily fluids during his active service, as well as sharing razors with fellow service members and receiving inoculations via airgun injections.  See, e.g., February 2011 Statement; April 2016 Board Hearing Transcript.  See also VBA Training Letter 211A (01-02) (Apr. 17, 2001) (reflecting that medically recognized risk factors for hepatitis C include accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors); VBA Fast Letter 211 (04-13) (June 29, 2004) (finding that, despite the lack of any scientific evidence to document the transmission of hepatitis C virus with airgun injectors, it is biologically plausible).  See, too, Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (reflecting that credibility determinations are within the purview of the Board).

Significantly, the Veteran's treating physician explicitly found that the hepatitis C was incurred during the Veteran's active service, based upon his reported in-service symptomatology consisting of fatigue, fevers, and night chills/sweats.  See, e.g., April 2016 Treatment Report from K.W.M., M.D.  See also White v. Illinois, 502 U.S. 346, 356 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  And although there is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician or other healthcare provider that has treated the Veteran, such a clinician does have an intimate knowledge of the severity of his condition over a span of time and his reported medical history, which, as noted, the Board has found to be both competent and credible.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

Furthermore, there is no probative medical evidence of record to the contrary.  In this regard, the October 2011 VA examiner reasoned that "[i]t is impossible to state how, when or where [the Veteran] contracted his hepatitis with reasonable certainty."  This rationale does not support the examiner's ultimate conclusion that that the Veteran's hepatitis C was less likely than not incurred in or caused by any in-service injury, event, or illness.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Moreover, the VA examiner failed to adequately address the Veteran's reported hepatitis C risk factors, the length of the Veteran's active service, and the proximity of the Veteran's hepatitis C diagnosis to his discharge.  See id.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  The October 2011 VA opinion is thus inadequate and cannot form the basis for a denial of entitlement to service connection.

Accordingly, because there is medical evidence diagnosing hepatitis C during the pendency of the appeal, given the competent and credible evidence of the Veteran's in-service hepatitis C risk factors, considering the medical evidence relating the Veteran's reported in-service symptomatology to his initial diagnosis of hepatitis C a mere 14 months following his discharge, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's hepatitis C.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hepatitis C is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for hepatitis C.


ORDER

Service connection for hepatitis C is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


